1                                                                           Honorable Timothy W. Dore
                                                                           December 21, 2018; 9:30 a.m.
2

3

4

5

6                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     In re:                                             )   Chapter 7
8                                                       )   Bankruptcy No. 18-14095
     GLOBAL BARISTAS US LLC,                            )
9    d/b/a Tully's Coffee,                              )   TRUSTEE’S RESPONSE TO OSBORN
                                                        )   MACHLER’S MOTION FOR RELIEF
10                   Debtor(s).                         )   FROM STAY
                                                        )
11
              COMES NOW the duly appointed trustee, Nancy James, through counsel, The Livesey Law
12
     Firm, and Rory C. Livesey, and files this response to Osborn Machler’s Motion for Relief from Stay.
13
              This is an involuntary case. The petition was filed on October 24, 2018. The order for relief
14
     was entered on November 30, 2018, and on the same date Osborn Machler filed the current motion.
15
              The trustee was not appointed until December 3, 2018. The creditors’ meeting is not
16
     scheduled until January 10, 2019. As this is an involuntary petition, the trustee has no schedules or
17
     records. The trustee has no way of evaluating the moving party’s position in order to formulate a
18
     reasonable response. The motion as filed is lengthy and convoluted. It appears that Osborn Machler
19
     is seeking relief from the automatic stay to defend an appeal of a sanctions order obtained by the
20
     debtor and ostensibly assigned to Osborn Machler. The trustee requests that the motion either be
21
     denied without prejudice or continued for a minimum of 120 days so that the trustee can investigate
22
     the moving party’s position.
23
              To the extent the court is not willing to deny the motion or grant a continuance, the trustee
24
     objects to the provision in the proposed order that calls for a finding that the debtor’s assignment
25
     of the judgment at issue to the moving party is not avoidable as a preference. Assuming the

     assignment was perfected on the date of the petition, even a cursory view of the facts as stated in the

     TRUSTEE’S RESPONSE TO OSBORN                                            THE LIVESEY LAW FIRM
     MACHLER’S MOTION FOR RELIEF                                             600 Stewart Street, Suite 1908
                                                                             Seattle, WA 98101
     FROM STAY - 181207aRes Page 1                                           (206) 441-0826

      Case 18-14095-TWD            Doc 27     Filed 12/14/18     Ent. 12/14/18 11:44:56        Pg. 1 of 2
1    motion shows the assignment is a preference under 11 U.S.C. § 547(b). However, at this point in

2    the administration of the estate, the trustee has no idea whether Osborn Machler has available to it

3    any of the defenses to a preferential transfer provided by 11 U.S.C. § 547(c).               Under

4    11 U.S.C. § 547(g), the burden of proving any defense is on Osborn Machler. As such, it is

5    inappropriate for the court to make that finding at this time.

6           WHEREFORE, the trustee requests that the court deny the motion without prejudice or, in

7    the alternative, continue it for a minimum of 120 days.

8           RESPECTFULLY SUBMITTED this 14th day of December, 2018.

9                                                  THE LIVESEY LAW FIRM

10
                                                           /S/ Rory C. Livesey
11
                                                   Rory C. Livesey, WSBA #17601
12                                                 Attorney for Trustee

13

14

15

16

17

18

19

20

21

22

23

24

25




     TRUSTEE’S RESPONSE TO OSBORN                                          THE LIVESEY LAW FIRM
     MACHLER’S MOTION FOR RELIEF                                           600 Stewart Street, Suite 1908
                                                                           Seattle, WA 98101
     FROM STAY - 181207aRes Page 2                                         (206) 441-0826

      Case 18-14095-TWD           Doc 27     Filed 12/14/18     Ent. 12/14/18 11:44:56      Pg. 2 of 2
